Exhibit 10.17

Addendum to Financing Agreement
(Inventory Financing)

          Summit Financial Resources, L.P., a Hawaii limited partnership
(“Summit”), and Artisanal Cheese, LLC, a New York limited liability company
(“Client”) have entered into a Financing Agreement dated February 19, 2009.
Summit and Client desire to modify the Financing Agreement as set forth herein
and agree as follows:

          1.          Definitions. Except as otherwise expressly provided
herein, terms assigned defined meanings in the Financing Agreement shall have
the same defined meanings in this Addendum to Financing Agreement.

          “Acceptable Inventory” means Inventory which consists of raw materials
and finished goods, provided that (a) such Inventory is subject to no security
interest, lien, or encumbrance of any nature whatsoever with priority over the
security interest created by the Financing Agreement, except any liens for
current taxes which are not delinquent, (b) such Inventory is in compliance with
all of Client’s representations and warranties to Summit, (c) such Inventory is
located at Client’s place of business, and (d) such Inventory is acceptable to
Summit in all respects. Inventory which has been manufactured or processed into
work in process shall not be Acceptable Inventory. “Acceptable Inventory” shall
not include Inventory which, in the sole discretion of Summit, is damaged,
out-dated, obsolete, or otherwise unacceptable to Summit.

          “Collateral Management Fee / Inventory” means One and Forty-Five One
Hundredths Percent (1.45%) of the average outstanding inventory loan balance,
due and payable monthly in arrears.

          “Inventory” means inventory as defined in Part (1) of the definition
of Collateral in the Financing Agreement.

          2.          Inventory Advances. Summit may, in its sole discretion and
without any duty to do so, elect from time to time to make advances based upon
Acceptable Inventory. Advances based upon Acceptable Inventory shall be made
only in accordance with the below formula, which formula may be changed or
modified at any time in the discretion of Summit without the consent or approval
of Borrower:

          Advances based upon Acceptable Inventory may be made upon request of
Client so long as the aggregate amount of all advances based upon Acceptable
Inventory outstanding and unpaid does not exceed the lesser of: (a) Fifty
Percent (50.00%) of the lower of cost or market value, as determined by Summit,
of the Acceptable Inventory, (b) eighty percent of the net orderly liquidation
value (NOLV) of Acceptable Inventory as determined by an independent appraiser
acceptable to Summit, (c) Three Hundred Fifty Thousand Dollars ($350,000), (d)
Fifty Percent (50.00%) of Client’s outstanding Acceptable Accounts, and (e)
together with the aggregate amount of all other outstanding advances, the
Maximum Credit Line.

          3.          Terms of Inventory Advance. Advances based upon Acceptable
Inventory shall be subject to all fees, including the Collateral Management Fee
/ Inventory, commissions, charges, terms and conditions applicable to any other
advance under the Financing Agreement, except that the “Daily Funds Rate” for
purposes of determining charges for Advances based upon Acceptable Inventory
shall mean the Prime Rate (as published in the Wall Street Journal) plus Two
Percent (2.00%). The Daily Funds Charges shall be due and payable monthly, in
arrears.

          Advances based upon Acceptable Inventory shall be due and payable as
follows: (a) If at any time the aggregate outstanding amount of advances against
Inventory exceeds the amount authorized by this Agreement, such excess shall be
immediately due and payable in full; and (b) all such advances shall be
immediately due and payable in full upon occurrence of an Event of Default which
is not timely cured or upon occurrence of termination of the right of Client to
submit accounts to Summit for financing.

          All amounts owing to Summit relating to advances based upon Acceptable
Inventory may be deducted from advances based upon accounts, the Reserve, and
any other amounts owing to Client by Summit.

Artisanal Cheese, LLC
New York, NY

--------------------------------------------------------------------------------




          4.          Secured by Collateral. The Collateral shall secure all
obligations of Client to Summit arising under or relating to this Addendum to
Financing Agreement.

          5.          Perpetual Inventory Report. Client agrees to deliver an
inventory report to Summit on the fifteenth (15th) day of each month,
identifying and describing the Acceptable Inventory in form and content
acceptable to Summit.

          6.          Rights and Remedies. Summit shall be entitled to all
rights and remedies concerning an advance based upon Acceptable Inventory as are
provided for advances under the Financing Agreement.

          7.          Integrated Agreements. This Addendum to Financing
Agreement, together with the Financing Agreement, and the documents identified
or contemplated therein, constitute the entire agreement between Summit and
Client and may not be altered or amended except by written agreement signed by
Summit and Client. No provision hereof or thereof may be waived by Summit except
upon written waiver executed by Summit. The Financing Agreement and this
Addendum to Financing Agreement shall be read and construed together as one
agreement. This Addendum to Financing Agreement shall be governed by and
construed in accordance with the laws of the State of Utah and shall be deemed
to have been executed by the parties in the State of Utah.

[REMAINDER OF PAGE BLANK]

Artisanal Cheese, LLC
New York, NY

2

--------------------------------------------------------------------------------




          8.          Financing Agreement Remains in Full Force and Effect.
Except as expressly modified by this Addendum to Financing Agreement, the
Financing Agreement remains in full force and effect.

 

 

 

 

 

 

 

Dated: February 19, 2009.

 

 

 

SUMMIT FINANCIAL RESOURCES, L.P.

 

 

 

 

 

By

:/s/ Gordon P. LaHaye

 

 

 

 

 

 

Name: Gordon P. LaHaye

 

 

 

 

 

 

Its:     President

 

 

 

 

 


 

 

 

 

 

 

 

 

 

 

 

Artisanal Cheese, LLC

 

 

 

 

 

By

: /s/ Daniel W. Dowe

 

 

 

 

 

 

Name: Daniel W. Dowe

 

 

 

 

 

 

Its:     President

 

 

 

 

 

          The undersigned, constituting all of the guarantors of the obligations
of Client under the Financing Agreement pursuant to Guarantee dated February 19,
2009, hereby consent to and authorize the foregoing Addendum to Financing
Agreement (Inventory Financing) and agree and acknowledge that the obligations
of Client created thereunder will be subject to and guaranteed by the Guarantee.

 

 

 

 

 

 

 

 

Daniel W. Dowe, as an Individual

 

 

 

 

 

 

/s/ Daniel W. Dowe

 

 

 

 

 

 

 

 

 

 


 

 

 

 

 

 

 

 

American Home Food Products, Inc.

 

 

 

 

 

By

: /s/ Daniel W. Dowe

 

 

 

 

 

 

Name: Daniel W. Dowe

 

 

 

 

 

 

Its: President

 

 

 

 

Artisanal Cheese, LLC
New York, NY

3

--------------------------------------------------------------------------------